Name: Council Decision 2014/198/CFSP of 10 March2014 on the signing and conclusion of the Agreement betweenthe European Union and the United Republic of Tanzania on the conditionsof transfer of suspected pirates and associated seized property from theEuropean Union-led naval force to the United Republic of Tanzania
 Type: Decision
 Subject Matter: international affairs;  criminal law;  Africa;  cooperation policy;  European construction;  defence
 Date Published: 2014-04-11

 11.4.2014 EN Official Journal of the European Union L 108/1 COUNCIL DECISION 2014/198/CFSP of 10 March 2014 on the signing and conclusion of the Agreement between the European Union and the United Republic of Tanzania on the conditions of transfer of suspected pirates and associated seized property from the European Union-led naval force to the United Republic of Tanzania THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, in conjunction with Article 218(5) and (6) of the Treaty on the Functioning of the European Union, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 2 June 2008, the United Nations Security Council (UNSC) adopted Resolution 1816 (2008) calling upon all States to cooperate in determining jurisdiction, and in the investigation and prosecution of persons responsible for acts of piracy and armed robbery off the coast of Somalia. Those provisions were reaffirmed by subsequent UNSC Resolutions. (2) On 10 November 2008, the Council adopted Joint Action 2008/851/CFSP (1) providing for a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (operation Atalanta ). (3) Joint Action 2008/851/CFSP provides that persons suspected of intending to commit, committing or having committed acts of piracy or armed robbery in Somali territorial waters, who are arrested and detained with a view to their prosecution, and property used to carry out such acts of piracy or armed robbery may be transferred to a third State which wishes to exercise its jurisdiction over the aforementioned persons and property, provided that the conditions for the transfer have been agreed with that third State in a manner consistent with relevant international law, notably international law on human rights, in order to guarantee in particular that no one is subjected to the death penalty, to torture or to any cruel, inhuman or degrading treatment. (4) Following the adoption of a Decision by the Council on 22 March 2010 authorising the opening of negotiations, the High Representative of the Union for Foreign Affairs and Security Policy in accordance with Article 37 of the Treaty on European Union negotiated an Agreement between the European Union and the United Republic of Tanzania on the conditions of transfer of suspected pirates and associated seized property from the European Union-led naval force to the United Republic of Tanzania (the Agreement). (5) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the United Republic of Tanzania on the conditions of transfer of suspected pirates and associated seized property from the European Union-led naval force to the United Republic of Tanzania (the Agreement) is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Union. Article 3 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 11(1) of the Agreement (2). Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 10 March 2014. For the Council The President I. VROUTSIS (1) Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (OJ L 301, 12.11.2008, p. 33). (2) The date of the entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.